Exhibit 10.2


CARROLLTON BANCORP
STOCK OPTION AGREEMENT
 
This Stock Option Agreement (“Agreement”) is made and entered into as of the
Date of Grant indicated below by and between Carrollton Bancorp, a Maryland
corporation (the “Company”), and the person named below (“Participant”).
 
WHEREAS, Participant is a fulltime employee of the Company or any of its
Subsidiaries or a non-employee director of the Company or any of its
Subsidiaries; and
 
WHEREAS, pursuant to the Company’s 2007 Equity Plan (the “Plan”), the Committee
of the Board of Directors of the Company administering the Plan (the
“Committee”) has approved the grant to Participant of an option to purchase
shares of the Company’s common stock, (the “Common Stock”), on the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the covenants set
forth herein, the parties hereto hereby agree as follows:
 
1.           Grant of Option; Certain Terms and Conditions.  The Company hereby
grants to Participant, and Participant hereby accepts, as of the Date of Grant,
an option to purchase the number of shares of Common Stock indicated below (the
“Option Shares”) at the Exercise Price per share indicated below, which option
shall expire at 5:00 p.m. on the Expiration Date indicated below or as earlier
provided in this Agreement and shall be subject to all of the terms and
conditions set forth in this Agreement (the “Option”).  On each anniversary of
the Date of Grant, the option shall become exercisable to purchase, and shall
vest with respect to, the number of the Option Shares (rounded to the nearest
whole share) equal to the total number of Option Shares multiplied by the Annual
Vesting Rate indicated below.
 

 
Participant:
               
Date of Grant:
                 
Number of shares purchasable (“Option Shares”):
                 
Exercise Price per share:
                 
Expiration Date:
                 
Annual Vesting Rate:
                 
Type of Option (Incentive or Non-Qualified)
     

 
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Acceleration and Termination of Option
 
(a)           Termination of Employment.
 
(i)           Retirement.  If there is a Termination of Participant’s service
with the Company or any of its Subsidiaries by reason of Participant’s
Retirement, then Participant’s Option may thereafter be exercised, to the extent
it was exercisable on the date of such Termination, until the earlier of 90 days
from the date of such Termination and the Expiration Date (the “Option
Termination Date”).
 
(ii)           Death.  If there is a Termination of Participant’s service with
the Company or any of its Subsidiaries by reason of the death of Participant,
then any Option held by Participant may thereafter be exercised, to the extent
it was exercisable on the date of the Participant’s death, by the legal
representative of the Participant’s estate or by any other person who acquires
the right to exercise the Option by reason of such death under the Participant’s
will or the laws of intestate succession, until the earlier of 12 months from
the date of death and the Expiration Date (the “Option Termination Date”).
 
(iii)           Disability. If there is a Termination of Participant’s service
with the Company or any of its Subsidiaries by reason of Participant’s
Disability, then any Option held by Participant may thereafter be exercised, to
the extent it was exercisable on the date of such Termination, until the earlier
of 12 months from the date of such Termination or the Expiration Date (the
“Option Termination Date”).
 
(iv)           Termination for Cause.  If there is a Termination of
Participant’s service with the Company or any of its Subsidiaries for Cause,
then any Option held by Participant, including any Option that is exercisable on
the date of such Termination, shall immediately terminate and be of no further
force and effect.
 
(v)           Other Termination.  If there is a Termination of Participant’s
service with the Company or any of its Subsidiaries for any reason other than
Retirement, death, Disability or Cause, then any Option held by Participant may
thereafter be exercised, to the extent it was exercisable on the date of such
Termination, until the earlier of three (3) months from the date of such
Termination and the Expiration Date (the “Option Termination Date”).
 
(b)           Other Events Causing Acceleration of Option.  The Committee, in
its sole discretion, may at any time accelerate the exercisability of all or any
portion of any Option for any reason.
 
(c)           Rights of Stockholder.  Participant shall have the rights of a
stockholder only as to shares acquired upon the exercise of an Option and not as
to unexercised Options.  Shares of Common Stock issued upon exercise of an
Option shall be free of all restrictions under the Plan, except as otherwise
provided in the Plan or applicable law and regulation.
 
3.           Exercise. The Option shall be exercisable during Participant’s
lifetime only by Participant or by his or her guardian or legal representative,
and after Participant’s death only by the person or entity entitled to do so
under Participant’s last will and testament or applicable intestate
law.  Options may be exercised in whole or in part, by giving written notice of
exercise to the Company specifying the number of shares to be purchased as
provided in Section 5.4(c) of the Plan.  Payment of the purchase price shall be
made in full concurrently with such exercise by (a) cash or certified check
payable to the Company, (b) if the Company is not then prohibited from
purchasing or acquiring shares of Common Stock, with shares of Common Stock that
have been held by the Participant for the requisite period necessary to avoid a
charge to the Company’s earnings for financial reporting purposes, delivered in
lieu of cash and valued at their Fair Market Value on the date of exercise; (c)
through a “same day sale” commitment from the Participant and a broker-dealer
that is a member of the National Association of Securities Dealers, Inc. (the
“NASD Dealer”) whereby the Participant irrevocably elects  to exercise the
Option and to sell a portion of the shares so
 
 
2

--------------------------------------------------------------------------------

 
 
purchased to pay for the exercise price, and whereby the NASD Dealer irrevocably
commits upon receipt of such shares to forward the exercise price directly to
the Company or (d) any combination of the foregoing.   The delivery of
certificates representing the shares of Common Stock to be purchased pursuant to
the exercise of an Option will be contingent upon receipt from the Participant
(or a purchaser acting in his stead in accordance with the provisions of the
Option) by the Company of the full purchase price for such shares and the
fulfillment of any other requirements contained in the Option or applicable
provisions of laws.
 
4.           Annual Limit on Incentive Stock Options. Section 422 of the Code
requires for “incentive stock option” treatment that the aggregate fair market
value, as defined hereinafter, of the shares of Common Stock with respect to
which Incentive Stock Options granted under this Plan and any other plan of the
Company or any of its Subsidiaries become exercisable for the first time by a
Participant during any calendar year shall not exceed $100,000. To the extent
that any Option exceeds this limit, it shall constitute a Non-Qualified Stock
Option.  In the event the $100,000 limit is exceeded, the Participant may
designate in writing to the Committee whether Participant is exercising the
Incentive Stock Option portion or the Non-Qualified Stock Option portion.  In
the absence of such written designation, the Incentive Stock Option portion
shall be deemed exercised first to the extent thereof.  For purposes of this
Section 4, the fair market value, as of any applicable date, shall have the
meaning given the term “Fair Market Value” in the Plan.
 
5.           Payment of Withholding Taxes.  As a condition to the exercise of an
Option, Participant shall, no later than the date as of which the value of an
Option or of any Common Stock or other amounts received thereunder first becomes
includable in the gross income of the Participant for federal income tax
purposes, pay to the Company, or make such arrangements as the Committee may
require for the satisfaction of any federal, state, local or foreign withholding
taxes of any kind required by law to be withheld.  The Committee may permit the
Participant to satisfy all or part of his or her tax obligations related to the
Option or Option Shares by having the Company withhold a portion of any Option
Shares that otherwise would be issued to him or her.  Such shares of Common
Stock or Option Shares shall be valued at their Fair Market Value on the date
when taxes otherwise would be withheld in cash.
 
6.           Tax Consequences.  Participant shall rely solely on his or her own
tax advisors concerning the Option and its tax consequences.
 
7.           Notices.  All notices and other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be deemed given if delivered personally or five days after mailing by certified
or registered mail, postage prepaid, return receipt requested, to the Company at
2328 West Joppa Road, Suite 325, Lutherville, Maryland 21093, Attention:  Chief
Executive Officer, or to Participant at the address set forth beneath his or her
signature on the signature page hereto, or at such other addresses as they may
designate by written notice in the manner aforesaid.
 
8.           Notice of Disqualifying Disposition of Incentive Stock Option
Shares.  To the extent this Option is an Incentive Stock Option, if Participant
sells or otherwise disposes of any of the Option Shares acquired pursuant to the
Incentive Stock Option on or before the later of (a) the date two (2) years
after the Date of Grant, and (b) the date one (1) year after transfer of such
Shares to Participant upon exercise of this Option, then Participant shall
immediately notify the Company in writing of such disposition.
 
9.           Compliance with Other Laws and Regulations.  Notwithstanding
anything to the contrary in this Agreement, the grant and exercise of Options
hereunder, and the obligation of the Company to sell and deliver shares under
such Options, shall be subject to all applicable federal and state laws, rules
and regulations and to such approvals by any governmental or regulatory agency
as may be required including the rules and regulations of the Securities and
Exchange Commission and the rules of any exchange or any quotation system on
which the Company’s Common Stock may then be listed.  The Company shall not be
required to issue or deliver any certificates for shares of Common Stock prior
to the completion of any registration or qualification of such shares under any
federal or state law or issuance of
 
 
3

--------------------------------------------------------------------------------

 
 
any ruling or regulation of any government body which the Company shall, in its
sole discretion, determine to be necessary or advisable.
 
10.           Limited Liability.  The Company and any of its Subsidiaries or
affiliates which is in existence or hereafter comes into existence shall not be
liable to a Participant or other persons as to:
 
(a)           The Non-Issuance of Shares.  The non-issuance or sale of shares as
to which the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and
 
(b)           Tax Consequences.  Any tax consequence expected, but not realized,
by any Participant or other person due to the issuance, exercise, settlement,
cancellation or other transaction involving any Options granted hereunder.
 
11.           Nontransferability.  No Option shall be transferable by the
Participant otherwise than by will or by the laws of descent and distribution
and all Options shall be exercisable, during the Participant’s lifetime, only by
the Participant, provided, however, and to the extent permitted by applicable
law and regulation, Nonqualified Stock Options may be transferred for no value
to any inter vivos or terminating trust, which shall agree in writing to be
bound by the terms of this Agreement and the Plan, established for estate
planning purposes for the sole and exclusive benefit of such owner of the
Option, one (1) or more members of such owner’s family that are related to such
owner by blood (which members shall include, without limitation, the spouse,
adopted children, and stepchildren of such owner) and/or any other lineal
descendants of such owner and in which such owner is a trustee thereof.
 
12.           Plan.
 
(a)           Terms and Conditions.  The Option is granted pursuant to the Plan,
as in effect on the Date of Grant, and is subject to all the terms and
conditions of the Plan, as the same may be amended from time to time (but
subject to Section 13 hereof).  The interpretation and construction by the
Committee of the Plan, this Agreement, the Option and such rules and regulations
as may be adopted by the Committee for the purpose of administering the Plan
shall be final and binding upon Participant.  Until the Option shall expire,
terminate or be exercised in full, the Company shall, upon written request
therefor, send a copy of the Plan, in its then-current form, to Participant or
any other person or entity then entitled to exercise the Option.
 
(b)           Capitalized Terms.     Capitalized terms not otherwise defined
herein shall have the meaning assigned to these terms in the Plan.
 
(c)           Conflict with Plan.     This Option is granted pursuant to the
Plan, the provisions of which are incorporated into this Agreement by reference,
and, in the event any conflict between this Agreement and the Plan exists, the
terms of the Plan shall govern.
 
13.           Amendments and Termination.  The Board may, at any time, amend or
discontinue the Plan and the Committee may, at any time, amend or cancel any
outstanding Option (or provide substitute Options at the same or reduced
exercise or purchase price or with no exercise or purchase price in a manner not
inconsistent with the terms of the Plan, but such price, if any, must satisfy
the requirements which would apply to the substitute or amended Option if it
were then initially granted under this Plan) for any lawful purpose, but no such
action shall adversely affect rights under any outstanding Option without the
holder’s consent. Notwithstanding the immediately preceding sentence, but
subject to any stockholder approval requirements imposed by applicable law, the
Committee may amend or cancel this Agreement, to take effect retroactively or
otherwise, without the consent of the Participant as deemed necessary or
advisable for the purpose of conforming this Agreement to, or exempting it from,
Sections 162(m), 409A and/or 422 of the
 
 
4

--------------------------------------------------------------------------------

 
 
Code and/or any other present or future law relating to the Plan and/or this
Agreement and to the administrative regulations and rulings promulgated
thereunder.
 
14.           Stockholder Rights.  No person or entity shall be entitled to
vote, receive dividends or be deemed for any purpose the holder of any Option
Shares until the Option shall have been duly exercised to purchase such Option
Shares in accordance with the provisions of this Agreement and the Plan.   With
respect to the portion of any Option which has not been exercised and any
payments in cash, Common Stock or other consideration not received by a
Participant, a Participant shall have no rights greater than those of a general
creditor of the Company unless the Committee shall otherwise expressly determine
in connection with any Option or Options. In its sole discretion, the Committee
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Common Stock or make payments with respect to Options
hereunder, provided that the existence of such trusts or other arrangements is
consistent with the foregoing sentence.
 
15.           Employment or Contract Rights.  No provision of this Agreement or
of the Option granted hereunder shall (a) confer upon Participant any right to
continue in the employ of or contract with the Company or any of its
Subsidiaries, (b) affect the right of the Company and any of its Subsidiaries to
terminate the Employment or contract of Participant, with or without cause, or
(c) confer upon Participant any right to participate in any employee welfare or
benefit plan or other program of the Company or any of its Subsidiaries other
than the Plan.  Participant hereby acknowledges and agrees that the Company and
any of its Subsidiaries may terminate the employment or service of Participant
at any time and for any reason, or for no reason, unless Participant and the
Company or such Subsidiary are parties to a written agreement that expressly
provides otherwise.


16.           General Provisions.


(a)           Delivery of Stock Certificates. Delivery of stock certificates to
Participant under this Agreement shall be deemed effected for all purposes when
the Company or a stock transfer agent of the Company shall have mailed such
certificates in the United States mail, addressed to the Participant, at the
Participant’s last known address on file with the Company.


(b)           Other Compensation Arrangements. Nothing contained in this Plan
shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, and such arrangements may be either generally
applicable or applicable only in specific cases.


(c)           Performance-Based Compensation.  For purposes of Section
162(m)(4)(c) of the Code and Treasury Regulation Section 1.162-27(e)(2)(vi), the
amount of compensation a Participant may receive under an Option is based solely
on an increase in the value of the Common Stock after the date of the grant or
award of an Option.


(d)           Entire Agreement.  This Agreement and the Plan constitute the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior understandings and agreements with
respect to such subject matter.
 
(e)           Successors and Assigns.  The Company may assign any of its rights
under this Agreement.  This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
the Participant and Participant’s heirs, executors, administrators, legal
representatives, successors and assigns.
 
 
5

--------------------------------------------------------------------------------

 
 
17.           Governing Law.  This Agreement and the Option granted hereunder
shall be interpreted and construed in accordance with the laws of the State of
Maryland except to the extent such law is preempted by applicable federal law.
 
18.           Acceptance.  Participant hereby acknowledges receipt of a copy of
the Plan and this Agreement.  Participant has read and understands the terms and
provisions thereof, and accepts this Option subject to all the terms and
conditions of the Plan and this Agreement.  Participant acknowledges that there
may be adverse tax consequences upon exercise of this Option or disposition of
the Option Shares and that the Company has advised Participant to consult a tax
advisor prior to such exercise or disposition.
 
IN WITNESS WHEREOF, the Company and Participant have duly executed this
Agreement as of the Date of Grant.
 

 
CARROLLTON BANCORP
             
By:
       
Name:
     
Title:
               
PARTICIPANT
         
 
         
 
   
Printed Name
 
 
   
Street Address
 
 
   
City, State and Zip Code
 
 
   
Social Security Number

 
 
6

--------------------------------------------------------------------------------